Howk, C. J.
The facts of this case, as shown by the record, are substantially the same in all material particulars, as those which were fully considered and passed upon by this court in the case of Danenhoffer v. The State, ante, p. 295. The supposed offence, charged against the appellant in the case now before us, appears to have been committed at the same time, and under the same circumstances, as are fully detailed and set forth in the opinion of the court in the case cited. For the reasons given in that opinion, we think that this case must be decided as that case was decided.
The judgment is reversed, and the cause is remanded, with instructions to sustain the appellant’s motion for a new trial, etc.